Judgment unanimously affirmed. Memorandum: Defendant’s waiver of the right to appeal was knowingly, voluntarily and intelligently made (see, People v Moissett, 76 NY2d 909). Defendant has raised no claims that survive such a waiver (see, People v Callahan, 80 NY2d 273, 280). Were we to review the issue whether the sentence was harsh or excessive, we would conclude that it lacks merit. (Appeal from Judgment of Erie County Court, Rogowski, J.—Attempted Robbery, 1st Degree.) Present—Callahan, J. P., Pine, Fallon, Doerr and Davis, JJ.